[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT          FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                        APRIL 24, 2012
                                            No. 11-12569
                                                                         JOHN LEY
                                        Non-Argument Calendar
                                                                          CLERK
                                      ________________________

                                D.C. Docket No. 0:09-cr-60257-WJZ-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellee,

                                             versus

ALAN D. MENDELSOHN,

llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellant.

                                      ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________

                                           (April 24, 2012)

Before CARNES, BARKETT and WILSON, Circuit Judges.

PER CURIAM:
       Alan D. Mendelsohn appeals his forty-eight-month sentence imposed after

he pled guilty to one count of conspiracy to commit wire fraud, file false tax

returns, and make false statements, in violation of 18 U.S.C. § 371. On appeal,

Mendelsohn argues that the district court erroneously applied two separate

sentence enhancements and that his sentence is substantively unreasonable.

       Mendelsohn first claims that the district court miscalculated the Guideline

range in enhancing his sentence. However, we need not address whether the

district court misapplied the enhancements because the district court stated that it

would have imposed the same sentence regardless of the result of its Guidelines

calculation. See United States v. Keene, 470 F. 3d 1347, 1348 (11th Cir. 2006).

       Mendelsohn also argues that his sentence is unreasonable because the

district court imposed a sentence that was more than two-and-a-half times greater

than the applicable Guideline range1 based on erroneous factual findings.

Specifically, Mendelsohn claims that the district court erroneously interpreted

payments that he made to an employee of a Florida legislator as bribes. However,

the district court did not clearly err because Mendelsohn pled guilty to making

payments to a Florida legislator through one of the legislator’s employees in order


       1
         When a district court states that its Guidelines calculation would not have altered its
sentencing decision, we evaluate the reasonableness of the resulting sentence using the advisory
range argued by the defendant. See Keene, 470 F.3d at 1349.

                                                2
to enable the legislator to avoid paying taxes, and Mendelsohn admitted that the

purpose of the payments was to obtain political influence. See Blohm v. Comm’r,

994 F.2d 1542, 1554 (11th Cir. 1993) (“A guilty plea is an admission of all the

elements of a formal criminal charge.”) (internal quotation marks omitted).

      Mendelsohn also claims that his sentence is unreasonable because it is based

on questioning by the district court during Mendelsohn’s allocution that

Mendelsohn contends was improper. However, the questions were intended to

assist the district court’s evaluation of the factors listed under 18 U.S.C. § 3553(a)

and Mendelsohn’s arguments in favor of mitigation, and we find no error in these

questions.

      Finally, Mendelsohn contends that he lacked sufficient notice that the district

court would increase his sentence based on the corrupting influence of

Mendelsohn’s activities on Florida’s political system. We find no merit in this

contention because the charges in the information, the pre-sentence investigation

report, and the factual basis for Mendelsohn’s plea all provided Mendelsohn with

notice by referring to the harm caused to Florida’s political institutions by his

misuse of political action committees and his payments to the Florida legislator.

      AFFIRMED




                                           3